Citation Nr: 0019912	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  94-05 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a compensable evaluation for postoperative 
residuals of exploratory thoracotomy with resection of apical 
bleb and pleural scarification.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to March 
1968.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1993, from 
the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This claim first came before the Board in August 1996.  It 
was remanded for medical examinations with opinions.  It was 
remanded again in a decision of December 1998 to allow the 
veteran another opportunity to undergo necessary pulmonary 
function testing.


FINDINGS OF FACT

The appellant failed to report for a VA examination scheduled 
in June 1999 that the Board had determined was necessary for 
proper adjudication of his claim for an increased evaluation 
for his postoperative residuals of exploratory thoracotomy 
with resection of apical bleb and pleural scarification.


CONCLUSION OF LAW

The criteria for an increased evaluation for postoperative 
residuals of exploratory thoracotomy with resection of apical 
bleb and pleural scarification, are not met.  38 C.F.R. § 
3.655 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the post-operative residuals of exploratory thoracotomy with 
resection of apical bleb and pleural scarification disability 
have been properly developed.  There is no indication that 
there are additional pertinent records which have not been 
obtained.  No further assistance to the appellant is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107.

The appellant claims that his post-operative residuals of 
exploratory thoracotomy with resection of apical bleb and 
pleural scarification disability has worsened and warrants an 
increased disability rating.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings 
in the SCHEDULE FOR RATING DISABILITIES represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

A review of the evidence in this claim indicates that service 
connection for residuals of postoperative exploratory 
thoracotomy with resection of apical blebs and pleural 
scarification was granted by a rating decision of August 
1968.  An evaluation of noncompensable was assigned.  It was 
noted that service medical records indicated that the veteran 
had a history of spontaneous pneumothorax prior to service.  
During service he experienced left pneumothorax and was 
hospitalized.  In January 1967 an exploratory thoracotomy was 
conducted.  He was later deployed to Vietnam.  While there he 
experienced hemoptysis and loss of weight.  He was evacuated 
to Okinawa.

The report of a VA examination, conducted in July 1968, shows 
the veteran reporting shortness of breath if he does any 
running.  He also reported soreness of the left anterior 
chest.  Examination showed some decrease in the voice and 
breath sounds in the left upper lung field, posteriorly.  X-
ray examination was negative.  The diagnosis was 
postoperative exploratory thoracotomy with resection of 
apical blebs and scarification left lung.

The report of a VA examination, conducted in April 1970, 
shows the veteran complaining of shortness of breath and 
recurrent soreness of the anterior chest.  X-ray examination 
showed obliteration of the left costophrenic angle.  Physical 
examination was essentially negative.  The diagnosis rendered 
was minimal pleuritis, left base, secondary to resection of 
emphysematous bleb, apex of the left lung and scarification 
of the lung.

The report of a VA examination, conducted in November 1974, 
shows the veteran complaining of shortness of breath on 
exertion, three flights of stairs or three blocks of walking.  
He stated that when he takes a deep breath the air doesn't 
seem to get in to the left side.  He also noted soreness of 
the chest made worse by cold weather.  A pulmonary function 
test was conducted.  The diagnoses rendered were status post 
operative thoracotomy, with minimal residuals, normal 
pulmonary function except for increased residual volume; and 
moderate traumatic intercostal neuritis secondary to 
thoracotomy.  X-ray examination showed pleural blunting of 
the left costophrenic angle.

Private medical records, dated in February 1982, show the 
veteran hospitalized for pneumonia.  He was again 
hospitalized for pneumonia in May 1982.  Records dated in 
June 1984, show the veteran hospitalized for repeated 
pulmonary infections.  A bronchiogram was performed.  The 
left side was normal.  It appeared he had some cylindrical 
bronchiectasis with questionable saccular bronchiectasis of 
the right middle lobe.  Records dated in March 1986 show an 
assessment of pneumonia.  Records dated in December 1989 show 
an assessment of pneumonia.  Records dated in April 1991 show 
an assessment of pneumonia.  Records dated in September 1991, 
show the veteran assessed with pneumonia.  Records, dated in 
August 1992, show the veteran hospitalized for pneumonia.  
Records dated in April 1993 show an assessment of pneumonia.

The report of a VA examination, conducted in May 1993, shows 
the veteran complaining of pneumonia five to six times per 
year, frequent shortness of breath, dyspnea on exertion, and 
productive cough.  He reported that he had been recently 
diagnosed with a lung abscess.

Examination showed decreased breath sounds in the left apex.  
Chest X-ray showed mild fibroemphysematous changes and 
pleural thickening in both apices.  Pulmonary function study 
was normal  The diagnosis was status post thoracotomy with 
apical resection and pleurodesis secondary to spontaneous 
pneumothorax.  The examiner commented that he could see no 
correlation between the present lung problems and the history 
of spontaneous pneumothorax.

Private medical records, dated in April 1996, show the 
veteran again assessed with pneumonia.  The report of a VA 
examination, conducted in February 1997, shows the veteran 
complaining of pneumonia three or four times per year since 
service.  He reported a tight hurting pain like a pressure in 
his chest with running or heavy lifting.  Cold weather also 
caused pain.  He also complained of tenderness over the 
medial aspect of his scar.

Examination showed lungs clear to auscultation and percussion 
without rales, rhonchi, or wheezes.  There was no 
prolongation of the expiratory phase.  He had a well healed 
21 cm left thoracotomy scar.  The medial end of the scar and 
the surrounding chest wall area were tender.  Diagnosis was 
status post exploratory laparotomy with resection of apical 
blebs and pleural scarification with some post thoracotomy 
pain.  The report of the February 1997 respiratory 
examination notes that the veteran had a pulmonary function 
test done at St. Francis Hospital in late 1996, and that a 
copy of the results would be obtained.  There is no further 
reference to these test results.  

An addendum to the February 1997 examination was produced in 
January 1998.  The examiner stated that without current 
pulmonary function tests it was not possible to render a 
further opinion.  The veteran had refused to undergo a VA 
pulmonary function test at that time, claiming the refusal 
was on the advice of his private physician.

In the December 1998 remand the Board stated that the veteran 
should be scheduled for a VA respiratory examination, to 
include a pulmonary function test.  If the veteran again 
refused to undergo VA pulmonary function testing, he should 
be invited to provide a current report of a pulmonary 
function test from his private physician, along with any 
comments or opinions regarding the veteran's condition that 
this physician may be able to provide.

Subsequent to the December 1998 remand the veteran was 
scheduled for another VA pulmonary examination, in June 1999.  
He refused to appear for examination or pulmonary function 
testing.  He stated that he would submit clinical information 
from his private doctor.  A VA examiner reviewed this 
material and indicated that it did not contain a report of a 
pulmonary function test.  The Board has reviewed this 
information, provided by Dr. Abraham, and agrees that it does 
not contain pulmonary function test results, or any 
information to support an increased evaluation for the 
veteran's residuals of thoracotomy.

In a rating decision of November 1999 the RO granted service 
connection for intercostal neuritis as secondary to post-
operative residuals of exploratory thoracotomy with resection 
of apical bleb and pleural scarification.  An evaluation of 
noncompensable was assigned.  Service connection was also 
granted for the thoracotomy scar and an evaluation of 10 
percent was assigned, as the scar was noted to be tender and 
painful.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

As the appellant failed to report for the VA pulmonary 
examination scheduled in June 1999, after being rescheduled 
following his refusal to perform a pulmonary function test 
during the VA examination in January 1998, the Board, under 
the provisions of 38 C.F.R. § 3.655(b), must deny his claim 
for an increased evaluation for his residuals of exploratory 
thoracotomy with resection of apical bleb and pleural 
scarification.


ORDER

Entitlement to an increased, compensable, evaluation for 
residuals of exploratory thoracotomy with resection of apical 
bleb and pleural scarification is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

